Biddle, C. J.
Complaint to review a judgment rendered by the Hancock Circuit Court, and to enjoin execution.
A demurrer was sustained to the complaint, for the want of facts.
The ground to review the judgment, alleged in the complaint, is, that the note upon which the judgment is founded was usurious; and the ground alleged to enjoin the) execution is, that the parties complaining were only sureties on the note, and that the plaintiff in the judgment fraudulently promised them, while the suit was pending, that, if they would allow judgment to go against them by default, no execution on the judgment should ever be issued against them; whereupon they allowed the judgment to be so entered.
There is no ground for relief in these allegations. Besides, a full, true and complete transcript of the judgment is not before us in the complaint. These points of practice are so well settled, that we are excused from citing authorities in support of our views.
The judgment is affirmed, with costs.